Citation Nr: 0809346	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-27 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for residuals of a right thumb fracture, including 
post-traumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  That decision granted service connection for 
residuals of a right thumb fracture and assigned an initial 0 
percent (i.e., noncompensable) rating retroactively effective 
from March 15, 2004, the date of receipt of the veteran's 
claim.  In response, he filed a timely notice of disagreement 
(NOD) in February 2005 requesting a higher initial rating for 
this disability.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  And in June 2005 the RO issued another 
decision increasing his rating to 10 percent because he had 
post-traumatic arthritis, with the same retroactive effective 
date of March 15, 2004.  Since receiving the June 2005 
statement of the case (SOC), he has continued to appeal by 
filing a timely substantive appeal (VA Form 9) in August 
2005, requesting an even higher initial rating.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).

There are a couple of other preliminary points worth 
mentioning.  In a June 2005 statement (on VA Form 9), the 
veteran indicated that in addition to his right thumb 
condition - inclusive of the post-traumatic arthritis - he 
was also claiming entitlement to service connection for right 
knee and feet conditions.  And during a November 2005 hearing 
with a Decision Review Officer (DRO), the veteran's 
representative raised a still additional claim for service 
connection for pain radiating into the right arm from the 
right thumb.  Since, however, these additional claims have 
not been adjudicated by the RO, much less denied and timely 
appealed to the Board, they are referred to the RO for 
appropriate development and consideration.  The Board does 
not currently have jurisdiction to consider them.  
See 38 C.F.R. § 20.200 (2007).

As for the claim that is before the Board, for an initial 
rating higher than 10 percent for the right thumb disability, 
the Board is remanding this claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.


REMAND

The veteran's right thumb disability is from a crush injury 
in service and, as mentioned, he has post-traumatic 
arthritis.

The post-traumatic arthritic component of the disability is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, 
which, in turn, indicates the resulting disability with be 
rated as degenerative arthritis under DC 5003.  And DC 5003, 
in turn, indicates the degenerative/osteo-arthritis will be 
rated under the appropriate DC on the basis of the extent it 
causes limitation of motion.

Here, the appropriate DC is 5228 for limitation of motion of 
the thumb.  The veteran's current 10 percent rating under 
this DC presumes he has a gap of one to two inches (2.5 to 
5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  The next higher 
rating of 20 percent requires a gap of more than two inches 
(5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.

During his DRO hearing in November 2005, the veteran 
contended that the range of motion in his right thumb has 
worsened significantly since his June 2004 VA examination - 
indeed, to the point where he meets these requirements for a 
higher rating.

During the June 2004 VA examination in question, the 
evaluating physician determined the veteran could oppose his 
thumb to all four fingers and got the tip of his thumb to 
within 1 cm of the palmar crease, which only warrants a 
noncompensable (0 percent) rating under DC 5228.  [Note:  the 
veteran more recently received the higher 10 percent initial 
rating because of the post-traumatic arthritis, which, under 
DCs 5003 and 5010, entitles him to this minimum compensable 
rating even when, as here, he has a noncompensable degree of 
limitation of motion.]

However, in a more recent statement in support of claim (VA 
Form 21-4138) dated in September 2005, a doctor indicated the 
veteran had exhibited signs and symptoms of moderately severe 
degenerative changes in his right thumb and hand associated 
with decreased range of motion, as well as crepitus with 
manipulation.  This doctor also indicated the veteran is 
unable to touch his thumb to each finger, which, if indeed 
true, may entitle him to a higher rating under DC 5228.

Regulations require VA to make reasonable efforts to assist a 
veteran in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2005).  This duty 
to assist includes conducting a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  When, for example, the available evidence is too old 
for an adequate evaluation of the veteran's current 
symptomatology, the duty to assist requires a contemporaneous 
medical examination.  Caffrey v. Brown, 6 Vet. App. 377 
(1994) (the Court determined the Board should have ordered a 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

Hence, inasmuch as the veteran alleges his disability has 
worsened since his last VA examination nearly four years ago 
- and has submitted supporting evidence suggesting this, 
another examination is needed to assess the current severity 
of his right thumb disability, including, in particular, in 
terms of the current range of motion in his right thumb 
insofar as the measurable gap between his thumb pad and the 
fingers with the thumb attempting to oppose the fingers.  
See, e.g., Snouffer v. Gober, 10 Vet. App. 400 (1997) (where 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled him for another examination).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for an 
appropriate medical examination to assess 
the current severity of his 
service-connected right thumb disability.  
In particular, the examiner should 
determine the current range of motion in 
the veteran's right thumb by measuring the 
gap between the thumb pad and the fingers 
with the thumb attempting to oppose the 
fingers.  The examiner must review the 
claims file, including the September 2005 
statement in support of the claim from the 
veteran's doctor, for the pertinent 
medical and other history.  Conducting all 
diagnostic testing and evaluation deemed 
necessary to assess the current severity 
of the disability.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.

2.  Then readjudicate the claim in light of 
the additional evidence.  If the claim is 
not granted to the veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case (SSOC) 
and give them time to respond to it before 
returning the file to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


